Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146301                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  CITIZENS INSURANCE COMPANY OF                                                                    Bridget M. McCormack
  AMERICA, AUTO CLUB GROUP                                                                               David F. Viviano,
                                                                                                                     Justices
  INSURANCE ASSOCIATION, WESTFIELD
  INSURANCE COMPANY, STATE FARM
  FIRE AND CASUALTY COMPANY,
  HARTFORD FIRE INSURANCE COMPANY,
  and ALLSTATE INSURANCE COMPANY,
             Plaintiffs-Appellees,
  v                                                                SC: 146301
                                                                   COA: 300524
                                                                   Oakland CC: 2008-096006-NZ
  PROFESSIONAL TEMPERATURE HEATING                                             2009-098423-CK
  AND AIR CONDITIONING, INC.,                                                  2009-100362-CZ
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 25, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2013                       _________________________________________
           t0325                                                              Clerk